Opinión disidente emitida por la
Jueza Presidenta Oronoz Rodríguez.
Los hechos que dieron inicio a esta controversia se consignan adecuadamente en la Opinión del Tribunal, por lo que procedo a exponer los fundamentos que motivan mi disenso.
Hoy, una mayoría de este Tribunal reafirma la norma pautada en Pueblo v. Cruz Justiniano, 116 DPR 28 (1984), *233y resuelve que el Ministerio Público no puede presentar una nueva denuncia contra un imputado cuando, ante una determinación de no causa para acusar en vista prelimi-nar, solicita la celebración de una vista preliminar en al-zada y ésta se desestima por violación a los términos de enjuiciamiento rápido. Al proceder así, el dictamen mayo-ritario desvirtúa la Regla 67 de Procedimiento Criminal, 34 LPRA Ap. II, pág. 558 (ed. 2016), la cual expresamente autoriza el inicio de una nueva acción penal por delito grave cuando la acción criminal se desestima por violación a los términos de juicio rápido.(1)
Como bien señala el profesor Ernesto L. Chiesa, la única premisa que podría justificar este resultado es que “la determinación de inexistencia de causa probable en vista preliminar tiene el efecto de cosa juzgada, impedi-mento colateral o exposición anterior con relación a un[a] nueva acusación o denuncia por el delito anterior”. E.L. Chiesa Aponte, Efecto de la desestimación de la denuncia o acusación: impedimento o no para un nuevo procedimiento, 54 Rev. Jur. UPR 495, 496 (1985).
La determinación de no causa en vista preliminar cierta-mente no constituye cosa juzgada o impedimento colateral, pues estas doctrinas presuponen la existencia de una sen-tencia ya que se fundamentan en la adjudicación previa de una controversia.(2) Ortiz Matías et al. v. Mora Development, 187 DPR 649, 654-655 (2013); Méndez v. Fundación, 165 DPR 253, 266-267 (2005). De igual forma, la determinación *234de no causa tampoco activa la protección contra la doble exposición porque, para que se active esta garantía, se debe haber iniciado o celebrado un juicio por el mismo delito en contra del imputado.(3) Pueblo v. Santos Santos, 189 DPR 361, 367 (2013).
Así, por carecer de fundamentos jurídicos que validen su postura, la Opinión mayoritaria interpreta conjuntamente las Reglas 23 y 24(c) de Procedimiento Criminal, 34 LPRA Ap. II, págs. 489 y 501 (ed. 2016), y concluye que la Regla 67, supra, “no aplica cuando el Estado ya ha agotado sin éxito una primera oportunidad para probar en los méritos que existe causa probable para acusar por el delito impu-tado, y la causa se desestima por violación a los términos de la Regla 64(n) de Procedimiento Criminal [...] ”. (Énfasis suprimido). Opinión mayoritaria, pág. 230.(4) Ello, pues, tras una determinación de no causa en vista preliminar, el Estado pudiera “incumplir intencionalmente con los térmi-nos de juicio rápido para, haciendo uso de la referida Regla 67, iniciar nuevamente el proceso y tener una tercera opor-tunidad en lo que sería la segunda vista preliminar, y una cuarta oportunidad en lo que representaría una segunda vista preliminar en alzada”. íd., págs. 230-231.
La situación hipotética que elabora una mayoría de este Tribunal para justificar la confirmación de la norma pau-tada en Pueblo v. Cruz Justiniano, supra, presupone la existencia de un plan elaborado y malicioso por parte de los y las fiscales del Departamento de Justicia para man-*235tener al imputado “en un círculo de ansiedad y molestia interminable Opinión mayoritaria, pág. 231. Tal pre-sunción no se sostiene como cuestión de derecho. En esen-cia, la Opinión mayoritaria esboza una solución a un pro-blema que no se ha demostrado que existe en nuestro sistema de justicia criminal y que tampoco fue alegado por la parte peticionaria. De este modo, más allá de la triste imagen de nuestros funcionarios y nuestras funcionarías del Ministerio Público que dicho proceder esboza, esta pre-supone que dichos funcionarios y dichas funcionarias pro-curarán intencionalmente desestimar su caso anticipando que se conjugarán a su favor un sinnúmero de factores, muchos fuera del control del Ejecutivo, a fin de obtener una determinación afirmativa de causa probable por el de-lito originalmente imputado. No creo que debamos pautar derecho basado en hipotéticos.(5)
Finalmente, cabe resaltar que el supuesto ciclo de an-siedad antes descrito se evita mediante la implementación de las salvaguardas que el legislador contempló, sin nece-sidad de modificar la política pública mediante fiat judicial.(6) En primer lugar, ante la situación descrita por la mayoría, el Ministerio Público tendría que enfrentarse a la figura de la prescripción. Como es sabido, la desestima-ción de la denuncia en vista preliminar por violación a los términos de juicio rápido conlleva la cancelación de la de-terminación de causa probable para arresto. Pueblo v. Camacho Delgado, 175 DPR 1 (2008). Por consiguiente, el Es-tado tendría que iniciar el encausamiento con una nueva determinación de causa probable para arresto, arriesgán-dose así a que el delito esté prescrito. En segundo lugar, en caso de que el imputado considere que el Ministerio Pú-blico infringió su derecho constitucional a un juicio rápido, *236este podría solicitar el sobreseimiento de la acción al am-paro de la Regla 247 de Procedimiento Criminal, 34 LPRA Ap. II, pág. 823 (ed. 2016).(7) Finalmente, cabe recordar que el tribunal siempre conserva la facultad de ordenar el sobreseimiento del procedimiento si considera que el Es-tado incurrió en una conducta que atente contra la sana administración de la justicia. Véase Pueblo v. Gómez, 166 DPR 487 (2005); Pueblo v. Monge Sánchez, 122 DPR 590 (1988).
Así, hoy una mayoría de este Tribunal pasa por alto el hecho de que “el texto de la ley es la expresión por excelen-cia de toda intención legislativa”. Báez Rodríguez et al. v. E.L.A., 179 DPR 231, 245 (2010). Véase, también, Cuevas v. Ethicon Div. J & J Prof. Co., 148 DPR 839, 850 (1999). En vista de lo anterior, resulta forzoso concluir que, al adoptar la Regla 67 de Procedimiento Criminal, supra, el legislador optó por conferir al Ministerio Público la facultad de iniciar un nuevo procedimiento contra el imputado cuando la ac-ción criminal se desestima por violación a los términos de rápido enjuiciamiento.(8) Con ello se implica precisamente eso, el inicio de un nuevo procedimiento, salvo que hechos concretos y comprobables exijan que se implementen salva-guardas para garantizar el debido proceso de ley que asiste a toda persona en un proceso criminal.
Por consiguiente, revocaría la norma pautada en Pueblo v. Cruz Justiniano, supra, y confirmaría el dictamen recurrido.

 En específico, la Regla 67 de Procedimiento Criminal dispone lo siguiente:
“Una resolución declarando con lugar una moción para desestimar no será im-pedimento para la iniciación de otro proceso por el mismo delito a menos que el defecto u objeción fuere insubsanable, o a menos que tratándose de un delito menos grave (misdemeanor) dicha moción fuere declarada con lugar por alguno de los fun-damentos relacionados en la Regla 64(n)”. 34 LPRA Ap. II, pág. 558 (ed. 2016).


 Así, la doctrina de cosa juzgada “persigue poner fin a los litigios luego de que los tribunales los adjudiquen de forma definitiva, y de este modo, garantizar la cer-tidumbre y la seguridad de los derechos declarados mediante una resolución judicial”. Ortiz Matías et al. v. Mora Development, 187 DPR 649, 655 (2013). Asi-mismo, el impedimento colateral por sentencia pretende “proteger a los litigantes contra juicios repetidos sobre la misma controversia”. (Énfasis suplido). Suárez v. E.L.A., 162 DPR 43, 59 (2004).


 En casos por jurado, se estima que el juicio comienza cuando se le toma juramento definitivo al Jurado, mientras que en casos por tribunal de derecho, el juicio comienza con la juramentación del primer testigo. Pueblo v. Martínez Torres, 126 DPR 561, 568 (1990).


 En apoyo de su contención, el dictamen mayoritario enfatiza que “al iniciar cada encausamiento criminal contra un ciudadano, el Estado cuenta con solo dos oportunidades para convencer al Tribunal de Primera Instancia de que existe causa para someter a un ciudadano al proceso de un juicio criminal en los méritos”. (Énfa-sis suprimido). Opinión mayoritaria, pág. 225. Como cuestión de hecho, contrario a lo que expone la Opinión mayoritaria, en el caso de autos el Fiscal no tuvo dos oportu-nidades para probar su caso, pues el caso fue desestimado, en lo que hubiese sido su segundo turno, por violar los términos de enjuiciamiento rápido.


 Ciertamente, en este caso no existe evidencia de que el interés del fiscal era dilatar indefinidamente los procedimientos.


 Comprendo las razones por las cuales pudiésemos no estar de acuerdo con la política pública esbozada por el legislador, pero no nos corresponde a nosotros modi-ficarla desde el estrado.


 Como muy bien reconoce la Opinión mayoritaria, una segunda violación injus-tificada a los términos de rápido enjuiciamiento podría conllevar el archivo definitivo de la causa al amparo de la Regla 247 de Procedimiento Criminal, 34 LPRA Ap. II, pág. 823 (ed. 2016). Opinión mayoritaria, págs. 227-228. Véase Pueblo v. Camacho Delgado, 176 DPR 1, 12 (2008); Pueblo v. Montezuma Martínez, 105 DPR 710, 713 (1977).


 De hecho, la propia Opinión mayoritaria reconoce que dicha Regla “no distin-gue una desestimación por delito grave ante un incumplimiento con los términos de juicio rápido acontecido en una vista preliminar, de la acontecida —bajo las mismas circunstancias— en una vista preliminar en alzada”. Opinión mayoritaria, pág. 229.